Exhibit 24.1 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints John V. Moran and Jeffery G. Hough, and each of them, with full power of substitution and reconstitution and each with full power to act for him and without the other, as histrue and lawful attorney-in-fact and agent, for him and in his name, place and stead,in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Annual Report on Form 10-K, and to file the same, with all exhibits thereto and all documents in connection therewith, with the Securities and Exchange Commission or any state, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that saidattorneys-in-fact and agents, or any of them, or their, his or her substitutes or substitute, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Annual Report on Form 10-K has been signed by the following persons in the capacities and on the date indicated. Date:February 13, 2008 /s/ John V. Moran John V. Moran Chief Executive Officer and Director (Principal Executive Officer) Date:February 13, 2008 /s/ Jeffery G. Hough Jeffery G. Hough Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) Date:February 13, 2008 /s/ Jerome Feldman Jerome I. Feldman Chairman of the Board Date:February 13, 2008 /s/ Michael D. Feldman Michael D. Feldman Executive Vice President and Director Date:February 13, 2008 /s/ Sheldon L. Glashow Dr. Sheldon L. Glashow Director Date:February 13, 2008 /s/ Scott N. Greenberg Scott N. Greenberg Director Date:February 13, 2008 /s/ Roger Hagengruber Dr. Roger Hagengruber Director Date:February 13, 2008 /s/ Joseph W. Lewis Joseph W. Lewis Director Date:February 13, 2008 /s/ George J. Pedersen George J. Pedersen Director Date:February 13, 2008 /s/ O. Lee Tawes, III O. Lee Tawes, III Director
